Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final office action in response to the communications filed on 1/14/2022. Claims 1, 2, 4-7, 9, and 10 have been amended. Claims 3 and 8 have been cancelled.  Claims 11-14 are new.  Therefore, claims 1, 2, 4-7, and 9-14 are pending and addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
 The display module, the motion sensing module, and the processing module of claims 6-10 are being interpreted as hardware devices since [0007] of the specification states that a motion sensing module is a TV remote control, the display module is a display panel such as a thin-film liquid crystal display panel, and the processing module is a processor with dedicated hardware circuits.
According to [0008] of the specification, number of clicks is defined as “the number that the user clicked the application corresponding to the pushed advertisements”.
According to [0008] of the specification, watching duration
According to [0010] of the specification, clicking record is defined as “whether the user clicked on the application corresponding to the advertisement”.
According to [0010] of the specification, bookmarking record is defined as “whether the user bookmarked the advertisement”.
According to [0011] of the specification, residing time of the advertisement “represents the time from the display module displaying the advertisement until the user closes the display of the advertisement”.
According to [0013] of the specification, click-delay is the delay between clicks in each application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “recording click pitch in each of the applications, and grouping the click-delays into multiple clusters.”  It is unclear what is meant by “click pitch”.  The Specification does not use the term “click pitch”.  Click pitch is also not a term of art. 
Claim 11 recites the limitation "the click-delays".  There is insufficient antecedent basis for this limitation in the claim since click-delays was never recited in the claim prior to “the click-delays”.  For purpose of examination, “the click-delays” will be interpreted as “click-delays”.
Claim 11 recites the limitation "at the time point".  There is insufficient antecedent basis for this limitation in the claim since time point was never recited in the claim prior to “the time point”.  For purpose of examination, “at the time point” will be interpreted as “at a time point”.  
Claims 12-14 are also rejected because of their dependencies on claim 11.
Claim 12 recites, “wherein the reactions include watching duration that the user looked at a content of the advertisement, clicking record, and bookmarking record corresponding to the advertisement;” Claim 12 depends on claim 11 and claim 11 recites, “reactions to each pushed advertisement” and “included in the new advertisement”.  Since claim 11 recites both “pushed advertisement” and “new advertisement”, it is unclear to which “the advertisement” claim 12 is referring.  Therefore, claim 12 is indefinite.  For purpose of examination, “the advertisement” of claim 12 will be interpreted as the pushed advertisement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “An advertisement push method executed by a processor, comprising the steps of: recording search history, reactions to each pushed advertisement, and application usage record of a user; calculating preference score corresponding to different words of the user based on the search history, the reactions and the application usage record; selecting at least one new advertisement to be pushed according to words included in the new advertisement and the preference score; counting residence time, the watching duration, the clicking record and the bookmarking record of the pushed advertisement displayed in different viewing situations; calculating product value corresponding to each of the viewing situations according to a ratio of the watching duration and the residence time, and a ratio of the clicking record and number of the pushed advertisements; and selecting the viewing situation having the largest product value as the viewing situation for playing the new advertisement.” 
Step 2A, Prong 1:  These limitations are drafted in a method and these limitations, except for the italicized part, under their broadest reasonable interpretation are directed to concepts performed in the human mind.  The steps of recording, calculating, selecting and counting are all steps that can be performed in the human mind such as observations, evaluations, and judgements.  Thus, the claim recites a mental process. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application because the claim recites the additional element of “a processor” that is not significantly more since the processor is just a generic computing element.  As such, the additional element is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because it does not provide any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional element of a processor is just a generic computing element and amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
For these reasons, there is no inventive concept in claim 1, and thus claim 1 is ineligible.
Independent claim 6 recites, “a display module for displaying pushed advertisements; a motion sensing module for receiving search input of a user and reactions of the user corresponding to the pushed advertisements; a processing module for calculating preference scores of different words of the user based on a search history, the reactions and application usage record, selecting at least one new advertisement to be pushed according to words included in the new advertisement and the preference score; counting residence time, the watching duration, the clicking record and the bookmarking record of the pushed advertisement displayed in different viewing calculating product value corresponding to each of the viewing situations according to a ratio of the watching duration and the residence time, and a ratio of the clicking record and number of the pushed advertisements; and selecting the viewing situation having the largest product value as the viewing situation for playing the new advertisement.” 
Step 2A, Prong 1:  These limitations are drafted in a system and these limitations recites the steps of calculating, and selecting, and counting and these limitations, except for the italicized portion, under its broadest reasonable interpretation, are directed to concepts performed in the human mind but for the recitation of generic computer components.  That is, other than reciting a display module for displaying pushed advertisements; a motion sensing module for receiving search input of a user and reactions of the user corresponding to the pushed advertisements; a processing module, nothing in the claim precludes the step from practically being performed in the mind.  The claim encompasses calculating, selecting, and counting which can all be in the human mind.  The mere nominal recitation of a display module for displaying pushed advertisements; a motion sensing module for receiving search input of a user and reactions of the user corresponding to the pushed advertisements; a processing module does not take the claim out of the mental processes grouping.  Thus, the claim recites a mental process. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application because the claim recites additional elements that are not significantly more:  a display module for displaying pushed advertisements; a motion sensing module for receiving search input of a user and reactions of the user corresponding to the pushed advertisements; a processing module.  The steps of displaying and receiving are just extra solution activity.  The modules that perform the steps merely automate the steps.   As such, each of the additional elements is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the displaying and receiving steps were considered to be extra-solution activity, in Step 2A, and thus they are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The background of the example does not provide any indication that the modules are anything other than a generic, off-the-shelf 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Independent claim 11 recites, “An advertisement push method comprising the steps of: recording search history, reactions to each pushed advertisement, and application usage record of a user; calculating preference score corresponding to different words of the user based on the search history, the reactions and the application usage record; selecting at least one new advertisement to be pushed according to words included in the new advertisement and the preference score; recording click pitch in each of the applications, and grouping the click-delays into multiple clusters; and selecting a maximum delay of the largest cluster as the time point for presenting the new advertisement.
Step 2A, Prong 1:  These limitations are drafted in a method and these limitations, except for the italicized part, under their broadest reasonable interpretation are directed to concepts performed in the human mind.  The steps of recording, calculating, selecting, and grouping are all steps that can be performed in the human mind such as observations, evaluations, and judgements.  Thus, the claim recites a mental process. The Examiner notes that although the claim limitations are 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application because claim 11 does not recite any additional elements.  
Step 2B:  No further analysis under this step are required since independent claim 11 does not recite any additional elements. 
For these reasons, there is no inventive concept in the claim, and thus claim 11 is ineligible.
Dependent claims 2, 7, and 12 further limit the reactions and the application usage of independent claims 1, 6, or 11 and are therefore directed to the same abstract idea as the independent claims.
Dependent claims 4 and 9 further limit the viewing situations of independent claims 1 and 6 and are therefore directed to the same abstract idea as the independent claims.
Dependent claims 5 and 10 recite, “recording click-delays in each of the applications, and grouping the click-delays into multiple clusters; and selecting a maximum delay of the largest cluster as a time point for presenting the new advertisement.”  These limitations are not significantly more than the abstract idea because the courts have found receiving or transmitting data over a network and storing and retrieving information is not significantly more than the abstract idea. (See MPEP 2106.05(d)).
 For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.
Potentially Allowable Subject Matter
Claims 1, 2, 4-7, and 9-14 are potentially allowable once all of the above rejections have been overcome.  The following is a statement of reasons for the indication of allowable subject matter:  
The previously discussed references of Ransom, Hinuma, Hendrick, Wieweg, Liu, Zhao, and Han (see the Non-Final office action dated 10/29/2021) teach the very specific claim language of the independent claims 1, 6 and 11 based on the definitions of terms provided in the specification and copied in the “Claim Interpretation” section above. For example, even though the above references, including Ramer, discuss counting the residence time, the watching duration, the click record, and the bookmarking record of the pushed advertisement, none of these references do it for “different viewing situations”, wherein the different viewing situations are “entering an application”, “leaving an application”, and “idle mode”, as in claims 4 and 9.  As another example, even though the above references discuss the click rate and the time between clicks in an application, the above references do not group the click-delays into multiple clusters and select a maximum delay of the largest cluster as the time point for presenting the new advertisement.
Further searching found 
Ramirez (2016/0379255), which discusses determining coefficients for each asset and the coefficients are determined based on determining parameters such as the number ads watched, clicks or activation of an ad, and time spent viewing an ad.  But this is not done based on the advertisement displayed in different viewing situations.
Couceiro et al, “Data Stream Processing on Real-Time Mobile Advertisement: Ericsson Research Approach”, which discusses when to send ads on a mobile device based on application analytics. But this reference does not discuss doing it to the specificity of the claims.
Response to Arguments
On page 9 of the Remarks, the Applicant states, “New Claims 14-18 recite at least the limitations recited in claim 5, no new matter is added. Applicant believes that the limitation is not taught by the cited references.”  The Examiner notes that only claims 11-14 are new.  The claim set filed on 1/14/2022 does not include claims 15-18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/
Primary Examiner, Art Unit 3621